Citation Nr: 0936189	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-28 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by UCLA Healthcare, from June 4, 2005 to June 6, 
2005, pursuant to the Veterans Millennium Health Care and 
Benefits Act (Millennium Bill Act).



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to June 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs 
(VA) Greater Los Angeles Healthcare System in Los Angeles, 
California.

In May 2009, the Veteran testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  The services provided by provided by UCLA Healthcare, 
from June 4, 2005 to June 6, 2005, were provided in a medical 
facility held out as providing emergent care.

2.  The condition treated by UCLA Healthcare, from June 4, 
2005 to June 6, 2005, a heart attack, was for a condition 
whose symptoms were of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

3.  VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson.

4.  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
was for a continued medical emergency of such a nature that 
the Veteran could not have been safely discharged or 
transferred to a VA or other Federal facility.

5.  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.

6.  The Veteran is financially liable to the provider of 
emergency treatment for that treatment.

7.  The record does not establish that the Veteran has 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment.

8.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work related 
injury.

9.  The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by UCLA Healthcare, from June 4, 2005 to 
June 6, 2005, pursuant to the Millennium Bill Act have been 
met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 
17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the Veteran's claim 
is being granted. As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

A review of the documentary record and the Veteran's hearing 
testimony reflects that the Veteran was admitted to Olympia 
Medical Center on June 4, 2005 for symptoms consistent with a 
heart attack.  The Veteran claims that when the paramedics 
picked him up for transport to a medical facility, he stated 
that he wanted to go to VA, but one paramedic remarked that 
he would never make it and they took him to Olympia Medical 
Center.  After being admitted to Olympia Medical Center, 
cardiovascular testing revealed that he had an acute 
myocardial infarction.  Olympia Medical Center determined 
that their facility was not fully equipped to treat the 
Veteran and he required a "higher level of care."  Over the 
next 5 hours, as documented in the record, numerous hospitals 
in the surrounding area were notified and no hospital was 
either willing or able to accept the Veteran who 
"desperately needed" a transfer for a catherization lab for 
rescue PTCA.  The Veteran maintains that the local VA 
facility was one of the hospitals which was contacted, but 
refused to accept him due to their inability to treat his 
medical problem on the weekend.  There is no specific 
documentation of which medical facilities were contacted; 
however, the paperwork from Olympia Medical Center noted that 
the Veteran's primary care provider was VA; thus, the 
Veteran's assertions that VA was contacted as one of many 
facilities are reasonable and consistent with the record.  
The Veteran further explained that he had the heart attack on 
a Saturday and VA did not have the immediate necessary 
services available on that day of the week since the 
"catherization lab" was not open on Saturdays or Sundays.  

The medical records further show that UCLA Healthcare was the 
only emergency department which agreed to accept the Veteran 
and arrangements were made to transfer the Veteran to that 
facility.  It was noted that prior to transfer, the Veteran 
remained very high risk, but the Veteran, his mother, and his 
sister were told that the services he needed could not be 
provided at Olympia Medical Center.  They were informed of 
the risks of a critical care transport with a nurse, 
including death and severe disability, but agreed to the 
emergency transfer.  The discharge diagnoses were acute 
inferior ST elevation myocardial infarction and hypertension.  
The Veteran was "critical" with a guarded prognosis when 
transfer occurred.  It was noted on admission that the 
Veteran was not stable for transfer at that time.  After the 
transfer, the recue angioplasty was performed.  The diagnoses 
were "acute inferior/posterior STEMI, with subtotal LCx with 
significant thrombus causing subtotal occlusion; systemic 
hypertension and moderate to large right groin hematoma 
despite single arterial puncture."  

The Board notes that pursuant to the Millennium Bill, VA 
ultimately paid the cost of the provided medical services at 
Olympia Medical Center as well as the transportation to UCLA 
Healthcare facility.  However, VA denied payment of the 
medical services by UCLA Healthcare on the basis that the 
Veteran's condition had been stabilized and it was feasible 
to transfer him to a VA facility.  

In support of his claim, the Veteran submitted a statement 
from a friend, R.T., who was with the Veteran at the hospital 
on the day of his heart attack.  Mr. T. indicated that while 
at Olympia Medical Center, the Veteran was told that he 
needed to be transferred to undergo a medical procedure.  He 
stated that other hospitals were called, including VA, but 
they would not or could not take him.  Apparently, VA was not 
equipped to perform the procedure to save his life.  
Eventually, the Veteran was given an emergency transfer to 
UCLA with a special nurse.  He remembered being told that the 
ambulance transfer was dangerous which was the reason a 
trauma nurse was sent in the ambulance.  

The Veteran indicated that his father had recently died, so 
his mother was not in a position to provide a statement 
regarding the Veteran's claim at that time.  

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.   To be 
eligible for payment or reimbursement for emergency services 
for non-service connected conditions in non-VA facilities, 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The Veteran seeks payment or reimbursement for emergency 
services rendered for a nonservice-connected condition in a 
non-VA facility, specifically, for emergency services 
provided by UCLA Healthcare, from June 4, 2005 to June 6, 
2005, under 38  U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1002.

Primarily at issue in this case are the second and third 
elements: whether the treatment provided by UCLA Healthcare, 
from June 4, 2005 to June 6, 2005, continued to be emergent 
and whether a VA faculty was feasibly available.  The claim 
was denied on those bases (criteria (c) and (d) under the 
"Millennium Bill Act.").  However, the Board will assess 
eligibility under all of the criteria, as the Board points 
out that the provisions in 38 C.F.R. § 17.1002 are 
conjunctive, not disjunctive; i.e. all of the aforementioned 
enumerated criteria must be met.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].

First, the emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.  As noted, the 
Veteran was admitted to UCLA Healthcare for treatment of a 
heart attack.  He was admitted to the emergency room.  So, 
clearly UCLA Healthcare provides emergency care.

Second, the person transporting the Veteran and those 
receiving the Veteran at the hospital, i.e., the medical 
personnel, reasonably felt that the circumstances were 
emergent.  An emergency is defined as "a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 
(1994).  The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing the Veterans Millennium Health Care 
and Benefits Act, also defines emergency services.  See 38 
C.F.R. § 17.1002(b).  Under 38 C.F.R. § 17.1002, emergency 
services exist where treatment is for a condition of such a 
nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health, and indicates 
that this standard is met if there is an emergency medical 
condition manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent lay person 
who possesses an average knowledge of health and medicine 
would reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or part.  38 
C.F.R. § 17.1002(b).  The regulations do not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

Although a VA physician indicated that the Veteran was not in 
an emergent condition, i.e., when he was transferred to UCLA 
Healthcare, the records show otherwise.  Specifically, the 
records show that the Veteran was in a very high risk state 
and was deemed "critical."  He was having a heart attack 
and it was felt that he might die or be severely disabled if 
he did not get the proper medical attention which Olympia 
Medical Center could not provide.  He required a high level 
of care.  Therefore, despite the finding of the VA physician, 
the Board finds that the treatment provided was for a 
condition (heart attack) of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  Thus, the second criterion is met.

There is no indication in this case that a full-service VA 
medical facility was available to the Veteran on June 4, 
2005.  That date occurred on a Saturday.  The medical records 
reflect that many hospitals were contacted regarding 
emergency treatment for the Veteran.  As noted, the Board 
finds it reasonable and consistent with the record that VA 
was among those contacted for emergency cardiac catherization 
treatment.  The Veteran and Mr. T. both indicated that VA was 
contacted, but was not equipped to service the Veteran and 
the Veteran maintains that the cardiac catherization section 
was not operating on the weekend.  The Board finds him 
credible in that regard and the record satisfactorily 
supports the assertions that VA was not a feasible option.  
Although a VA physician opined that the Veteran could have 
been transferred to VA, the physician did not address the 
weekend availability nor the issue of VA being among the 
facilities which declined to treat the Veteran due the high 
level of his medical needs, including cardiac catherization, 
on the weekend.  Further, the records from UCLA Healthcare 
specifically noted that the Veteran was not in fact stable.  
The record documents significant efforts to find a facility 
to accept the Veteran, with UCLA Healthcare being the 
facility which agreed to a transfer.  

Thus, the Board finds that a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them before hand would not have been considered 
reasonable by a prudent layperson.  Thus, the third criterion 
is met.

With regard to the fourth criterion, as noted, a VA facility 
was not feasibly available.  Further, the Veteran continued 
to be an emergency state during his transfer to UCLA 
Healthcare and thereafter.  He did not stabilize during the 
treatment at Olympia Medical Center or certainly during the 
transfer.  It was a critical care transfer with a trauma 
nurse.  There were grave risks in making the transfer which 
were explained to the Veteran and his family, but it was 
determined that the Veteran required life-saving higher care.  
The only hospital available and ready to perform the required 
procedure was UCLA Healthcare.  On admission, the Veteran was 
not stable, as noted in the records from that facility.  The 
medical emergency continued throughout the treatment period 
without stabilization.  It would not have been prudent to 
transfer him at any time during the treatment period.  

At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system.  Although 
the record does not specifically reflect that he had received 
medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment; VA granted payment for services provided 
at Olympia Medical Center and for the transfer to UCLA 
Healthcare.  Therefore, it is reasonable to accept that the 
Veteran had received care within the prior 24-month period as 
this element was part of that consideration.  Thus, the fifth 
criterion is met.

The Veteran is financially liable to the provider of 
emergency treatment for that treatment as shown by billing 
documents of record.  Thus, the sixth criterion is met.

The record does not establish that Veteran has coverage under 
a health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment that was rendered by 
UCLA Healthcare.  This conclusion is supported the billing 
documents and collection agency documents.  Thus, the seventh 
criterion is met.

The condition for which the emergency treatment was furnished 
was not caused by an accident or work related injury.  Thus, 
the eighth criterion is met.

The Veteran has not been found eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency treatment provided 
for a nonservice-connected disability.  Thus, the ninth 
criterion is met.  

In sum, the Veteran meets the criteria for entitlement to 
payment or reimbursement for medical services provided by 
UCLA Healthcare from June 4, 2005 to June 6, 2005, pursuant 
to the Millennium Bill Act.


ORDER

Payment or reimbursement for medical services provided by 
UCLA Healthcare from June 4, 2005 to June 6, 2005, pursuant 
to the Veterans Millennium Health Care and Benefits Act. is 
granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


